 
 
IB 
Union Calendar No. 306
111th CONGRESS 2d Session 
H. R. 2555
[Report No. 111–534] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Klein of Florida (for himself, Mr. Frank of Massachusetts, Mr. Grayson, Ms. Kosmas, Mr. Larson of Connecticut, Mr. Clyburn, Mr. Crowley, Mrs. Tauscher, Mr. Hare, Mr. Meek of Florida, Mr. Welch, Ms. Castor of Florida, Mr. Wexler, Mr. Delahunt, Mr. Kennedy, Ms. Ginny Brown-Waite of Florida, Mr. Abercrombie, Mr. Posey, Ms. Ros-Lehtinen, Mr. Buchanan, Mr. Griffith, Mr. Melancon, Mr. Schiff, Mr. Walz, Ms. Berkley, Ms. Jackson-Lee of Texas, Mr. Hastings of Florida, Mr. Braley of Iowa, Mr. Boyd, Mr. Ryan of Ohio, Ms. Wasserman Schultz, Mr. Berman, Mr. Crenshaw, Mr. Inslee, Mr. Kagen, Mr. McNerney, Mr. Perlmutter, Ms. Corrine Brown of Florida, Ms. Harman, Mr. Lincoln Diaz-Balart of Florida, Mr. Ackerman, Mr. Yarmuth, Mr. Rooney, and Mr. Donnelly of Indiana) introduced the following bill; which was referred to the Committee on Financial Services 
 

July 13, 2010
Additional sponsors: Mr. Johnson of Georgia, Mr. Capuano, Mr. Ellison, Ms. Hirono, Mr. Moran of Virginia, Mr. Pierluisi, Mr. Mario Diaz-Balart of Florida, Ms. Giffords, Mr. Hill, Mr. Sires, Mr. Conyers, Mr. Cohen, Ms. DeGette, Mr. Campbell, Mr. Moore of Kansas, Ms. Woolsey, Mr. Childers, Ms. Loretta Sanchez of California, Mr. Payne, Mr. Andrews, Mr. Weiner, Mr. Jackson of Illinois, Mr. Cummings, Mr. Clay, Mr. Meeks of New York, Mr. Costa, Mr. Baca, Mr. Miller of Florida, Mr. Young of Florida, Mr. Davis of Illinois, Mr. Filner, Mr. Mica, Mr. Deutch, Mr. Bishop of Georgia, Ms. Richardson, and Ms. Eshoo


July 13, 2010
Deleted sponsor: Mr. Shuler (added September 9, 2009; deleted July 1, 2010)


July 13, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 21, 2009
 
A BILL 
To ensure the availability and affordability of homeowners’ insurance coverage for catastrophic events. 
 

1.Short title; table of contents
(a)Short titleThis Act may be cited as the Homeowners’ Defense Act of 2010.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings and purposes.
Title I—National Catastrophe Risk Consortium
Sec. 101. Establishment; status; principal office; membership.
Sec. 102. Functions.
Sec. 103. Powers.
Sec. 104. Nonprofit entity; conflicts of interest; audits.
Sec. 105. Management.
Sec. 106. Staff; experts and consultants.
Sec. 107. Federal liability.
Sec. 108. Authorization of appropriations.
Title II—Catastrophe Obligation Guarantees
Sec. 201. Purposes.
Sec. 202. Establishment of debt guarantee program.
Sec. 203. Effect of guarantee.
Sec. 204. Full faith and credit.
Sec. 205. Fees for guarantees; amount; collection.
Sec. 206. Payment of losses.
Sec. 207. Regulations.
Title III—Reinsurance coverage for eligible State programs
Sec. 301. Program authority.
Sec. 302. Contract principles.
Sec. 303. Terms of reinsurance contracts.
Sec. 304. Maximum Federal liability.
Sec. 305. Federal Natural Catastrophe Reinsurance Fund.
Sec. 306. Regulations.
Title IV—Mitigation grant program
Sec. 401. Mitigation grant program.
Title V—General provisions
Sec. 501. Eligible State programs.
Sec. 502. Study and conditional coverage of commercial residential lines of insurance.
Sec. 503. Study of risk-based pricing and State program rates.
Sec. 504. Definitions.
Sec. 505. Regulations.
2.Findings and purposes
(a)FindingsThe Congress finds that—
(1)the United States has a history of catastrophic natural disasters, including hurricanes, tornadoes, flood, fire, earthquakes, and volcanic eruptions;
(2)although catastrophic natural disasters occur infrequently, they will continue to occur and are predictable;
(3)such disasters generate large economic losses and a major component of those losses comes from damage and destruction to homes;
(4)for the majority of Americans, their investment in their home represents their single biggest asset and the protection of that investment is paramount to economic and social stability;
(5)the United States needs to take and support State actions to be better prepared for and better protected from catastrophes;
(6)as the risk of catastrophic losses grows, so do the risks that any premiums collected by private insurers for extending coverage will be insufficient to cover future catastrophes, and private insurers, in an effort to protect their shareholders and policyholders (in the case of mutually owned companies), have thus significantly raised premiums and curtailed insurance coverage in States exposed to major catastrophes;
(7)such effects on the insurance industry have been harmful to economic activity in States exposed to major catastrophes and have placed significant burdens on residents of such States;
(8)Hurricanes Katrina, Rita, and Wilma struck the United States in 2005, causing over $200,000,000,000 in total economic losses, and insured losses to homeowners in excess of $50,000,000,000;
(9)the Federal Government has provided and will continue to provide resources to pay for losses from future catastrophes;
(10)when Federal assistance is provided to the States, accountability for Federal funds disbursed is paramount;
(11)the Government Accountability Office or other appropriate agencies must have the means in place to confirm that Federal funds for catastrophe relief have reached the appropriate victims and have contributed to the recovery effort as efficiently as possible so that taxpayer funds are not misspent and citizens are enabled to rebuild and resume productive activities as quickly as possible;
(12)States that are recipients of Federal funds must be responsible to account for and provide an efficient means for distribution of funds to homeowners to enable the rapid rebuilding of local economies after a catastrophic event without unduly burdening taxpayers who live in areas seldom affected by natural disasters;
(13)State insurance and reinsurance programs can provide a mechanism for States to exercise that responsibility if they appropriately underwrite and price risk, and if they pay claims quickly and within established contractual terms;
(14)making available Federal guarantees to enhance the capability of eligible State programs to issue debt will minimize the exposure of State and Federal taxpayers who otherwise may bear the consequences of underfunded programs or under-insured communities following catastrophic events, especially during today’s historic market turmoil; and
(15)it is the proper role of the Federal Government to prepare for and protect its citizens from catastrophes and to facilitate consumer protection, victim assistance, and recovery, including financial recovery.
(b)PurposesThe purposes of this Act are to establish a program to provide Federal support for State-sponsored insurance programs to help homeowners prepare for and recover from the damages caused by natural catastrophes, to encourage mitigation and prevention for such catastrophes, to promote the use of private market capital as a means to insure against such catastrophes, to expedite the payment of claims and better assist in the financial recovery from such catastrophes.
INational Catastrophe Risk Consortium
101.Establishment; status; principal office; membership
(a)EstablishmentThere is established an entity to be known as the National Catastrophe Risk Consortium (in this title referred to as the Consortium).
(b)StatusThe Consortium is not a department, agency, or instrumentality of the United States Government.
(c)Principal officeThe principal office and place of business of the Consortium shall be such location within the United States determined by the Board of Directors to be the most advantageous for carrying out the purpose and functions of the Consortium.
(d)MembershipAny State that has established a reinsurance fund or has authorized the operation of a State residual insurance market entity, or State-sponsored provider of natural catastrophe insurance, shall be eligible to participate in the Consortium.
102.FunctionsThe Consortium shall—
(1)work with all States, particularly those participating in the Consortium, to gather and maintain an inventory of catastrophe risk obligations held by State reinsurance funds, State residual insurance market entities, and State-sponsored providers of natural catastrophe insurance;
(2)at the discretion of the affected members and on a conduit basis, issue securities and other financial instruments linked to the catastrophe risks insured or reinsured through members of the Consortium in the capital markets;
(3)coordinate reinsurance contracts between participating, qualified reinsurance funds and private parties;
(4)act as a centralized repository of State risk information that can be accessed by private-market participants seeking to participate in the transactions described in paragraphs (2) and (3) of this section;
(5)establish a catastrophe risk database to perform research and analysis that encourages standardization of the risk-linked securities market;
(6)perform any other functions, other than assuming risk or incurring debt, that are deemed necessary to aid in the transfer of catastrophe risk from participating States to private parties; and
(7)submit annual reports to Congress describing the activities of the Consortium for the preceding year, and the first such annual report shall include an assessment of the costs to States and regions associated with catastrophe risk and an analysis of the costs and benefits, for States not participating in the Consortium, of such nonparticipation.
103.PowersThe Consortium—
(1)may make and perform such contracts and other agreements with any individual or other private or public entity however designated and wherever situated, as may be necessary for carrying out the functions of the Consortium; and
(2)shall have such other powers, other than the power to assume risk or incur debt, as may be necessary and incident to carrying out this Act.
104.Nonprofit entity; conflicts of interest; audits
(a)Nonprofit entityThe Consortium shall be a nonprofit entity and no part of the net earnings of the Consortium shall inure to the benefit of any member, founder, contributor, or individual.
(b)Conflicts of interestNo director, officer, or employee of the Consortium shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting his or her personal interests or the interests of any Consortium, partnership, or organization in which he or she is directly or indirectly interested.
(c)Audits
(1)Annual auditThe financial statements of the Consortium shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants.
(2)ReportsThe report of each annual audit pursuant to paragraph (1) shall be included in the annual report submitted in accordance with section 102(7).
(d)Prohibition on election and lobbying activities
(1)FederalThe Consortium may not—
(A)make any contribution to a candidate for election for Federal office or to a political committee;
(B)employ or retain—
(i)a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); or
(ii)an organization that employs one or more lobbyists and is registered under section 4(a)(2) of such Act (2 U.S.C. 1603(a)(2)); or
(C)provide any thing of value, other than educational materials or information, to any elected official of the Federal Government.For purposes of this paragraph, the terms contribution, candidate, Federal office, and political committee have the meanings given such terms in section 301 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431).
(2)ConsortiumThe Consortium may not—
(A)make any contribution to a candidate for election for any State or local office or to any committee, club, association, or other group that receives contributions or makes expenditures for the purpose of influencing any such election;
(B)employ or retain any person who engages in influencing legislating (as such term is defined in section 4911(d) of the Internal Revenue Code of 1986 (26 U.S.C. 4911(d))) of any State or local legislative body; or
(C)provide any thing of value, other than educational materials or information, to any elected official of any State or local government.
105.Management
(a)Board of directors; membership; designation of chairperson
(1)Board of directorsThe management of the Consortium shall be vested in a board of directors (referred to in this title as the Board) composed of not less than 3 members.
(2)ChairpersonThe Secretary of the Treasury, or the designee of the Secretary, shall serve as the chairperson of the Board.
(3)MembershipThe members of the Board shall include—
(A)the Secretary of Homeland Security and the Secretary of Commerce, or the designees of such Secretaries, respectively, but only during such times as there are fewer than two States participating in the Consortium; and
(B)a member from each State participating in the Consortium, who shall be appointed by such State.
(b)BylawsThe Board may prescribe, amend, and repeal such bylaws as may be necessary for carrying out the functions of the Consortium.
(c)Compensation, actual, necessary, and transportation expenses
(1)Non-Federal employeesA member of the Board who is not otherwise employed by the Federal Government shall be entitled to receive the daily equivalent of the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, as in effect from time to time, for each day (including travel time) during which such member is engaged in the actual performance of duties of the Consortium.
(2)Federal employeesA member of the Board who is an officer or employee of the Federal Government shall serve without additional pay (or benefits in the nature of compensation) for service as a member of the Consortium.
(3)Travel expensesMembers of the Consortium shall be entitled to receive travel expenses, including per diem in lieu of subsistence, equivalent to those set forth in subchapter I of chapter 57 of title 5, United States Code.
(d)QuorumA majority of the Board shall constitute a quorum.
(e)Executive directorThe Board shall appoint an executive director of the Consortium on such terms as the Board may determine.
106.Staff; experts and consultants
(a)Staff
(1)AppointmentThe Board of the Consortium may appoint and terminate such other staff as are necessary to enable the Consortium to perform its duties.
(2)CompensationThe Board of the Consortium may fix the compensation of the executive director and other staff.
(b)Experts and consultantsThe Board shall procure the services of experts and consultants as the Board considers appropriate.
107.Federal liabilityThe Federal Government and the Consortium shall not bear any liabilities arising from the actions of the Consortium. Participating States shall retain all catastrophe risk until the completion of a transaction described in paragraphs (2) and (3) of section 102.
108.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $20,000,000 for each of fiscal years 2010 through 2014.
IICatastrophe Obligation Guarantees
201.PurposesThe purposes of this title are to establish a program—
(1)to promote the availability of private capital to provide liquidity and capacity to State catastrophe insurance programs; and
(2)to expedite the payment of claims under State catastrophe insurance programs and better assist the financial recovery from significant natural catastrophes by authorizing the Secretary of the Treasury to guarantee debt for such purposes.
202.Establishment of debt guarantee program
(a)Authority of SecretaryThe Secretary of the Treasury is authorized and shall have the powers and authorities necessary to guarantee, and to enter into commitments to guarantee, holders of debt against loss of principal or interest, or both, on any such debt issued by eligible State programs for purposes of this title, provided that the total principal amount of debt obligations guaranteed by the Secretary—
(1)for eligible State programs that cover earthquake peril shall not exceed $3,500,000,000; and
(2)for eligible State programs that cover all other perils shall not exceed $17,000,000,000.
(b)Conditions for guarantee eligibilityA debt guarantee under this section may be made only if the Secretary has issued a commitment to guarantee to an eligible State program. The commitment to guarantee shall be for a period of 3 years and may be extended by the Secretary for a period of 1 year on each annual anniversary of the issuance of the commitment to guarantee. The commitment to guarantee and each extension of such commitment may be issued by the Secretary only if the following requirements are satisfied:
(1)The eligible State program submits to the Secretary a report setting forth, in such form and including such information as the Secretary shall require, how the eligible State program plans to repay the debt.
(2)Based upon the eligible State program's report submitted pursuant to paragraph (1), the Secretary determines there is reasonable assurance that the eligible State program can meet its repayment obligation under the debt.
(3)The eligible State program enters into an agreement with the Secretary, as the Secretary shall require, that the eligible State program will not use Federal funds of any kind or from any Federal source (including any disaster or other financial assistance, loan proceeds, and any other assistance or subsidy) to repay the debt.
(4)The commitment to guarantee shall specify the fees for debt guarantee coverage.
(5)The maximum term of the debt that shall be specified in a commitment issued under this section may not exceed 30 years.
(6)The Secretary determines that the eligible State program does not cover losses arising from floods to properties located in areas having special flood hazards (as such term is defined for purposes of the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973). 
(c)Mandatory assistance for eligible State programsThe Secretary shall upon the request of an eligible State program and pursuant to a commitment to guarantee issued under subsection (b), provide a guarantee under subsection (d) for such eligible State program in the amount requested by such eligible State program, subject to the limitation under subsection (d)(2).
(d)Catastrophic debt guaranteeA debt guarantee under this subsection for an eligible State program shall be subject to the following requirements:
(1)PreconditionsThe eligible State program shows to the satisfaction of the Secretary that insured losses in the State to the eligible State program arising from the event or events covered by the commitment to guarantee are likely to exceed the eligible State program’s available cash resources, as calculated on the date of the event.
(2)AmountThe aggregate principal amount of the debt guaranteed following an event or events referred to in paragraph (1) may not exceed the amount by which the insured losses expected to be sustained by the State program as a result of such event or events exceed 80 percent of the qualifying assets of the eligible State program as stated in the most recent quarterly financial statement filed with the domiciliary regulator of the program prior to the event or events, except that, for eligible State programs that are not required to file such quarterly financial statements, the aggregate principal amount of the debt guaranteed may not exceed the amount by which insured losses sustained by the State program as a result of such event or events exceed 80 percent of the unrestricted net assets as stated in the annual financial statement for the program’s fiscal year ending immediately prior to the event or events.
(3)Use of fundsAmounts of debt guaranteed under this section shall be used only to pay the costs of issuing debt and to pay the insured losses and loss adjustment expenses incurred by an eligible State program. Such amounts shall not be used for any other purpose.
(e)FundingThere are authorized to be appropriated such sums as may be necessary to carry out this section.
203.Effect of guaranteeThe issuance of any guarantee by the Secretary under this title shall be conclusive evidence that—
(1)the guarantee has been properly obtained;
(2)the underlying debt qualified for such guarantee; and
(3)the guarantee is valid, legal, and enforceable.
204.Full faith and creditThe full faith and credit of the United States is pledged to the payment of all guarantees issued under this title with respect to principal and interest.
205.Fees for guarantees; amount; collectionThe Secretary shall charge and collect fees for each guarantee in amounts specified in the commitment to guarantee, which shall be in amounts sufficient in the judgment of the Secretary at the time of issuance of the commitment to guarantee to cover applicable administrative costs and probable losses on the guaranteed obligations covered by the commitment to guarantee, but in any event not to exceed one-half of 1 per centum per annum of the outstanding indebtedness covered by each guarantee.
206.Payment of losses
(a)In generalThe Secretary agrees to pay to the duly appointed paying agent or trustee (in this section referred to as the Fiscal Agent) for the eligible State program that portion of the principal and interest on any debt guaranteed under this title that shall become due for payment but shall be unpaid by the eligible State program as a result of such program having provided insufficient funds to the Fiscal Agent to make such payments. The Secretary shall make such payments on the date such principal or interest becomes due for payment or on the business day next following the day on which the Secretary shall receive notice of failure on the part of the eligible State program to provide sufficient funds to the Fiscal Agent to make such payments, whichever is later. Upon making such payment, the Secretary shall be subrogated to all the rights of the ultimate recipient of the payment. The Secretary shall be entitled to recover from the eligible State program the amount of any payments made pursuant to any guarantee entered into under this title.
(b)Role of the Attorney GeneralThe Attorney General shall take such action as may be appropriate to enforce any right accruing to the United States as a result of the issuance of any guarantee under this title.
(c)Right of the SecretaryNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of property by the United States, the Secretary shall have the right in the discretion of the Secretary to complete, recondition, reconstruct, renovate, repair, maintain, operate, or sell any property acquired by the Secretary pursuant to the provisions of this title.
207.RegulationsThe Secretary shall issue any regulations necessary to carry out the debt-guarantee program established under this title.
IIIReinsurance coverage for eligible State programs
301.Program authorityThe Secretary of the Treasury, shall make available for purchase, only by eligible State programs, contracts for reinsurance coverage under this title.
302.Contract principlesContracts for reinsurance coverage made available under this title—
(1)shall be priced on an actuarially sound basis;
(2)shall minimize the administrative costs of the Federal Government; and
(3)shall provide coverage based solely on insured losses covered by the eligible State program purchasing the contract.
303.Terms of reinsurance contracts
(a)Minimum attachment point and levels of coverageThe Secretary shall establish attachment points at which reinsurance coverage under this title is provided to eligible State programs. In setting attachment points and in determining the levels of reinsurance coverage provided, the Secretary shall take into consideration—
(1)the coverage available through eligible State programs;
(2)the availability and accessibility of reinsurance in the private market; and
(3)other factors as deemed appropriate by the Secretary. 
(b)Ninety percent coverage of insured losses in excess of retained lossesEach contract for reinsurance coverage under this title shall provide that the amount paid out under the contract shall be equal to 90 percent of the amount of insured losses of the eligible State program in excess of the amount of retained losses that the contract requires, pursuant to subsection (a), to be incurred by such program.
(c)MaturityThe term of each contract for reinsurance coverage under this title shall not exceed 1 year or such other term as the Secretary may determine.
(d)Payment conditionEach contract for reinsurance coverage under this title shall authorize claims payments to the eligible State program purchasing the coverage only for insured losses provided under the contract.
(e)Multiple eventsThe contract shall cover any insured losses from one or more events that may occur during the term of the contract and shall provide that if multiple events occur, the retained losses requirement under subsection (a) shall apply on a calendar year basis, in the aggregate and not separately to each individual event.
(f)Timing of claimsClaims under a contract for reinsurance coverage under this title shall include only insurance claims that are reported to the eligible State program within the 3-year period beginning upon the event or events for which payment under the contract is provided.
(g)Actuarial pricingThe price of coverage under a reinsurance contract under this title shall be an amount, established by the Secretary at a level that annually produces expected premiums that shall be sufficient to pay the reasonably anticipated cost of all claims (which may not be equal only to average annual costs), loss adjustment expenses, all administrative costs of reinsurance coverage offered under this title, and any such outwards reinsurance, as described in section 305(c)(3), as the Secretary considers prudent taking into consideration the demand for reinsurance coverage under this title. The anticipated cost of all claims shall be comparable to amounts being included in the price for similar layers of coverage in the private sector, taking into account the savings associated with non-profit and tax-exempt status of the Fund established under section 305.
(h)InformationEach contract for reinsurance coverage under this title shall contain a condition providing that the Secretary may require the eligible State program that is covered under the contract to submit to the Secretary all information on the eligible State program relevant to the duties of the Secretary under this title.
(i)OthersContracts for reinsurance coverage under this title shall contain such other terms as the Secretary considers necessary to carry out this title and to ensure the long-term financial integrity of the program under this title.
304.Maximum Federal liability
(a)In generalSubject to subsection (b) and notwithstanding any other provision of law, the aggregate potential liability for payment of claims under all contracts for reinsurance coverage under this title sold in any single year shall be determined by the Secretary based on review of the market for reinsurance coverage under this title.
(b)LimitationThe authority of the Secretary to enter into contracts for reinsurance coverage under this title shall be effective for any fiscal year only to such extent or in such amounts as are or have been provided in appropriation Acts for such fiscal year for the aggregate potential liability for payment of claims under all contracts for reinsurance coverage under this title.
305.Federal Natural Catastrophe Reinsurance Fund
(a)EstablishmentThere is established within the Treasury of the United States a fund to be known as the Federal Natural Catastrophe Reinsurance Fund (in this section referred to as the Fund).
(b)CreditsThe Fund shall be credited with—
(1)amounts received annually from the sale of contracts for reinsurance coverage under this title;
(2)any amounts appropriated for the aggregate potential liability for payment of claims under all contracts for reinsurance coverage under this title; and
(3)any amounts earned on investments of the Fund pursuant to subsection (d).
(c)UsesAmounts in the Fund shall be available to the Secretary only for the following purposes:
(1)Contract paymentsFor payments to purchasers covered under contracts for reinsurance coverage for eligible losses under such contracts.
(2)Administrative expensesTo pay for the administrative expenses incurred by the Secretary in carrying out the reinsurance program under this title.
(3)Outwards reinsuranceTo obtain retrocessional or other reinsurance coverage of any kind to cover risk reinsured under contracts for reinsurance coverage made available under this title.
(d)InvestmentThe Secretary shall invest such amounts in the Fund as the Secretary considers advisable in obligations issued or guaranteed by the United States. For purposes of the grant mandate in section 401(e) for a fiscal year, the Secretary shall disclose the annual net investment income available not later than 60 days after the conclusion of such fiscal year and disperse appropriate funds not later than 90 days after the conclusion of such fiscal year. 
306.RegulationsThe Secretary shall issue any regulations necessary to carry out the program for reinsurance coverage under this title.
IVMitigation grant program
401.Mitigation grant program
(a)EstablishmentThe Secretary of Housing and Urban Development shall establish and carry out a program to provide grants to eligible entities to develop, enhance, or maintain programs to prevent and mitigate losses from natural catastrophes.
(b)GrantsA grant provided under subsection (a) shall be used to reduce loss of life and property by—
(1)encouraging awareness of risk factors and what steps can be taken to eliminate or reduce them, including public education campaigns to promote citizen and community preparedness;
(2)assisting in the determination of the location of risk by giving careful consideration to the natural risks for the location of a property;
(3)providing inspections of homes to identify areas to strengthen such homes and reduce exposure to natural catastrophes;
(4)providing financial assistance to homeowners to retrofit homes to reduce exposure to natural catastrophes; or
(5)supporting disaster response readiness programs, including initiatives that develop, enhance ,or maintain the capacity of a public safety organization to be better prepared, equipped, and trained to respond to natural catastrophes.
(c)Consultation with expertsIn carrying out the program established under subsection (a), the Secretary of Housing and Urban Development shall consult with—
(1)disaster preparedness and response organizations;
(2)homebuilders;
(3)real estate professionals;
(4)building code enforcement agencies; and
(5)any other person that the Secretary considers appropriate.
(d)Eligible entity definedIn this section, the term eligible entity means a State or local government, a part or program of a State or local government, or a nationally recognized, congressionally chartered disaster response non-profit organization.
(e)Grant mandateThe Secretary shall, to the extent provided in advance in appropriation Acts, use not less than 35 percent of the net investment income from the Federal Natural Catastrophe Reinsurance Fund earned in each fiscal year pursuant to section 305(d) for grants under this section.
VGeneral provisions
501.Eligible State programs
(a)Eligible State programsA State program shall be considered an eligible State program for purposes of this Act if the Secretary certifies, in accordance with the procedures established under subsection (c), that the State program complies with the following requirements:
(1)State program designThe State program is established and authorized by State law as an insurance program or a reinsurance program that is designed to improve private insurance markets and that offers residential property insurance coverage for losses arising from any personal residential line of insurance, as defined in the Uniform Property and Casualty Product Coding Matrix of the National Association of Insurance Commissioners.
(2)OperationThe State program shall meet the following requirements:
(A)A majority of the members of the governing body of the State program shall be public officials or appointed by public officials.
(B)The State shall have a financial interest in the State program.
(C)If the State has at any time appropriated amounts from the State program's funds for any purpose other than payments for losses insured under the State program, or payments made in connection with any of the State program's authorized activities, the State shall have returned such amounts to the State fund, together with interest on such amounts.
(3)Tax statusThe State program shall have received from the Secretary (or the Secretary’s designee) a written determination, within the meaning of section 6110(b) of the Internal Revenue Code of 1986, that the program either—
(A)constitutes an integral part of the State that has created it; or
(B)is otherwise exempt from Federal income taxation.
(4)EarningsThe State program may not provide for any distribution of any part of any net profits of the State program to any insurer that participates in the State program.
(5)Prevention and mitigation
(A)Mitigation of lossesThe State program shall include provisions designed to encourage and support programs to mitigate losses from natural catastrophes for which the State insurance or reinsurance program was established to provide insurance coverage.
(B)Operational requirementsThe State program shall operate in a State that—
(i)requires that an appropriate public body within the State shall have adopted adequate mitigation measures with effective enforcement provisions which the Secretary finds are consistent with the criteria for construction described in the International Code Council building codes;
(ii)has taken actions to establish an insurance rate structure that takes into account measures to mitigate insured losses; and
(iii)ensures, to the extent that reinsurance coverage made available under the eligible State program results in any cost savings in providing insurance coverage for risks in such State, such cost savings are reflected in premium rates charged to consumers for such coverage.
(6)Requirements regarding coverageThe State program—
(A)may not, except for charges or assessments related to post-event financing or bonding, involve cross-subsidization between any separate property and casualty insurance lines covered under the State program pursuant to paragraph (1);
(B)shall be subject to a requirement under State law that for any insurance coverage made available under the State insurance program or for any reinsurance coverage for such insurance coverage made available under the State reinsurance program, the premium rates charged shall cover the expected value of all future costs associated with insurance policies or reinsurance contracts written by such program, in accordance with the principles under section 303(g);
(C)shall make available to all qualifying policyholders insurance or reinsurance coverage, as applicable, and mitigation services on a basis that is not unfairly discriminatory; and
(D)publishes, and displays in a prominent location on a Website for the State insurance program, information for the State insurance program of estimated assessments and surcharges on policyholders, in accordance with State laws, regulations, or other requirements, for a range of natural disaster or catastrophic events having a varying magnitude of losses, including an event projected to result in losses of such magnitude that they have a 1 percent chance of being equaled or exceeded in any single year, based on the current year estimated aggregate funding capacity of the State insurance program and State reinsurance program.
(7)Land use and zoningThe State program, to the extent possible, seeks to encourage appropriate State and local government units to develop comprehensive land use and zoning plans that include natural hazard mitigation.
(8)Risk-based capital requirementsThe State program—
(A)complies with such risk-based capital requirements as applicable State law may impose and shall take into consideration asset risk, credit risk, underwriting risk, and such other relevant risk as determined by the Secretary; and
(B)for each calendar year, prepares and submits to the Secretary a report identifying its claim-paying capacity at such time after the conclusion of such year, and containing such information and in such form, as the Secretary shall require.
(9)Other requirementsThe State program complies with such additional organizational, underwriting, and financial requirements as the Secretary shall, by regulation, provide to carry out the purposes of this Act.
(b)CertificationThe Secretary shall establish procedures for initial certification and recertification as an eligible State program.
(c)Transitional MechanismsFor the 5-year period beginning on the date of the enactment of this Act, in the case of a State that does not have an eligible State program for the State, a State residual insurance market entity, or State-sponsored provider of natural catastrophe insurance, for such State shall be considered to be an eligible State program, but only if such State residual insurance market entity, or State-sponsored provider of natural catastrophe insurance, was in existence before such date of enactment.
(d)Reinsurance to cover exposureThis section may not be construed to limit or prevent any eligible State program from obtaining reinsurance coverage for insured losses retained by insurers pursuant to this section.
502.Study and conditional coverage of commercial residential lines of insuranceThe Secretary shall study, on an expedited basis, the need for and impact of expanding the programs established by this Act to apply to insured losses of eligible State programs for losses arising from all commercial insurance policies which provide coverage for properties that are composed predominantly of residential rental units. The Secretary shall consider the catastrophic insurance and reinsurance market for commercial residential properties, and specifically the availability of adequate private insurance coverage when an insured event occurs, the impact any such capacity restrictions have on housing affordability for renters, and the likelihood that such an expansion of the program would increase insurance capacity for this market segment.
503.Study of risk-based pricing and State program ratesThe Comptroller General of the United States shall conduct a study to analyze—
(1)risk-based rate pricing, to determine the use of actuarially sound pricing for State insurance, reinsurance, or residual market programs, including what measures States are taking to implement actuarially sound rates; and
(2)rates for State insurance, reinsurance, or residual market programs that fail to cover the expected value of all future costs, including the cost of capital, associated with insurance policies or reinsurance contracts written by such programs or fail to have sufficient assets above their indebtedness to meet their obligations.Not later than 6 months after the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress on the results of the study under this section.
504.DefinitionsIn this Act:
(1)Commitment to guaranteeThe term commitment to guarantee means a commitment to make debt guarantees to an eligible State program pursuant to section 202(c).
(2)Eligible State programThe term eligible State program means a State program that the Secretary certifies as an eligible State program under section 501.
(3)Insured lossThe term insured loss means any loss that is determined by an eligible State program as being covered by insurance or reinsurance made available under that eligible State program.
(4)Qualifying assetsThe term qualifying assets means the policyholder surplus of the eligible State program as stated in the most recent quarterly financial statement filed by the program with the domiciliary regulator of the program in the last quarter ending prior to the event or events.
(5)SecretaryThe term Secretary means the Secretary of the Treasury.
(6)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and American Samoa, and any other territory or possession of the United States.
505.RegulationsThe Secretary shall issue such regulations as may be necessary to carry out this Act.
 

July 13, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
